BY THE COURT.
The claimant in this case obtained on the 21st of October, 1841, a grant from Manuel Jimeno. acting governor of California, for two square leagues of land, as designated on the map which accompanied his petition. Juridical possession was given of the tract as delineated on the map, but the extent of land measured to him largely exceeded the quantity mentioned in the grant. He thereupon petitioned for an augmentation, and on the 6th of July, 1844, he obtained from Governor Michel-torena an additional grant for three and one-half leagues, making in all five leagues and a half. The proofs show that as early as 1839 the land was occupied, and a house built upon it. The grantee also placed there cattle and horses, and cultivated about two hundred acres of the land. He .has ever since continued to occupy it. The authenticity of the grant is shown by proof of the genuineness of the signatures, and the production of the expediente from the archives of the former government. The claim was confirmed by the board, and no objections to it are suggested in this court. A decree of confirmation must therefore be entered.